Title: From Thomas Jefferson to Thomas Gimbrede, 29 December 1820
From: Jefferson, Thomas
To: Gimbrede, Thomas


Sir
Monticello
Dec. 29. 20.
I am favored with your letter of Dec. 18 and am sorry it is not in my power to give any satisfactory answer to it’s enquiries. the walls of our buildings are not yet compleated and the entire finishing of the structures necessary is to be accomplished before we proceed to procuring professors. when this will be must depend altogether on the aids which the legislature may give to this object. with my regrets that I can say nothing more definite accept the tender of my respectful salutationsTh: Jefferson